Citation Nr: 0209595	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  94-25 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a skin disorder described as idiopathic bullous eruption.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active military service from July 1980 to May 
1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In April 1998 the Board denied the veteran's appeal for an 
extension of a total rating for convalescence purposes and 
remanded the case in order to accord the veteran a 
dermatology examination.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  The service-connected skin disorder is manifested by 
hyperpigmented areas involving extensive but nonexposed 
areas.  There is no evidence of exudation, and/or constant 
itching, extensive lesions, exfoliation, crusting, or 
systemic and nervous manifestations.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for a skin disorder, described as idiopathic bullous 
eruption, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, § 4.118, 
Diagnostic Codes 7806, 7899-7816 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), went into effect.  VA has 
promulgated revised regulations to implement these changes in 
the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

In accordance with the new law, VA has a duty to notify the 
veteran of the evidence needed to substantiate his claim.  VA 
also has a duty to assist the veteran in obtaining relevant 
evidence if a reasonable possibility exists that such 
assistance would aid in substantiating his claim.  The duty 
to assist includes obtaining records of relevant treatment.  
If VA is unable to obtain records identified by the veteran, 
VA must notify him of the identity of the records that were 
not obtained, explain the efforts taken to obtain the 
records, and describe any further action to be taken.  

Moreover, in the case of a claim for disability compensation, 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion if such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. §§ 5103 and 5103A (West Supp. 2001).  These 
provisions apply to all claims filed on or after the date of 
enactment of the statute, or filed before the date of 
enactment and not yet final as of that date.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001).

The record reflects that the RO has obtained relevant 
treatment records; that the veteran underwent several VA 
examinations which specifically addressed the claim on 
appeal; and that he testified at a personal hearing in August 
1992.  It appears that all available evidence identified by 
the veteran relevant to the claim has been associated with 
the claims file.

The Board finds that VA has met its duty to assist the 
veteran in the development of his claim under the VCAA.  By 
virtue of the information contained in the statement and 
supplemental statements of the case issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim.  Therefore, 
the Board finds that the mandates of the VCAA have been 
satisfied.

History.  The service records reveal that the veteran was 
seen in July 1988 for a rash described as "soft bullae" on 
his abdomen and legs.  The examiner noted that when the 
lesions resolved, persistent hyperpigmentation remained.  

The veteran was diagnosed with a peptic ulcer in 1989 and 
treated with Azulfidine. He broke out in a rash, and it was 
determined that he was allergic to this sulfa drug.  The 
service medical records are not clear as to the exact 
etiology of his ongoing skin disorder.  When he was 
hospitalized in July 1988 it was called idiopathic bullous 
eruption, undetermined etiology.  He was still on medication 
at the time of separation from service.

By rating decision in June 1989 service connection was 
granted for a skin disorder described as body rash:  
idiopathic bullous eruption.  A 10 percent rating was 
assigned.

In a VA examination in August 1991 the veteran reported he 
had a body rash in service which caused some big blisters to 
come up.  They burst and clear fluid came out.  It left his 
skin a lot darker.  He was told it was hyperpigmentation.  He 
reported being seen by the dermatology clinic at VA.  The 
examiner noted that there was no itch or dermatitis at the 
time of examination.  The skin was darkened over most of the 
body except for several intermittent areas of a light brown.  
He stated that the light brown was his normal color and the 
darker area was hyperpigmentation.  There was no dermatitis, 
pustules, papules, draining or lesions.  There was no 
weeping, cracking, scaling or excoriation, blistering, or 
ulcers.  The basic lesions were macular.  The skin was simply 
darker in those areas than the normal skin.  The diagnosis 
was history of idiopathic bullous body rash with residuals of 
hyperpigmentation.

The veteran was afforded a personal hearing at the RO in 
August 1992.  He essentially testified that he was still 
having skin problems at that time.

In a VA examination in September 1992 the veteran reported 
using Tretinoin or Retin-A for his dermal lesions primarily 
on the upper arms, but also on the anterior left breast below 
the nipple and in the buttocks areas.  The examiner noted 
there were annular 1 to 2 inch lesions, papulosquamous, in 
the area inferior to the left aureole and buttock area.  Also 
vague hyperpigmentation in the upper arms and outer aspects.  
The skin disorder was variously distributed over the chest, 
buttocks, upper outer arms.  The configuration of the lesions 
was papulosquamous dermatosis, plus hyperpigmentation.  The 
hyperpigmented lesions were flat and nonmarginated, but the 
papulosquamous lesions appeared pruritic with 
lichenification.  Minimal disfiguration was present as the 
area was covered by clothing.  Hyperpigmented dermatosis and 
papulosquamous dermatosis, under treatment with Tretinoin, 
and presumptive epidermophytosis with element of factitial 
lichenification, were diagnosed.

In April 1998, the Board, noting that the most recent 
examination was in 1992, remanded this case for a VA 
dermatological examination.

In a VA examination in June 1999, the examiner noted that the 
medical records were reviewed.  The veteran reported 
developing extensive eruptions and losing "layers of skin" 
approximately 14 years ago.  Subsequently it left increased 
pigmentation and discoloration involving the extremities and 
trunk.  He complained of "skin irritation and dryness," 
mostly occurring with sun exposure.  The examiner noted 
increased pigmentation and blotchy pigmentation involving 
mostly the upper extremities and trunk.  The impression was 
dyschromia and hyperpigmentation.  If the past medical 
history was correct, the skin color change was most 
consistent with post-inflammatory pigmentation changes.  The 
changes were mostly subtle and were by no means dramatic.  
This amount of discoloration was very difficult to treat and 
good sunscreen and minimal sun exposure was recommended.  The 
examiner opined that no further diagnostic workup was 
necessary, and the amount of hyperpigmentation was not 
considered disabling.

In a June 1999 addendum, 2 weeks later, the examiner added 
that the medical records were reviewed and at the time of the 
examination there was no evidence of exfoliation, crusting, 
drainage or itching of the skin.  There was increased 
hyperpigmentation involving mostly the upper extremities.  
The examiner did not note any "nervous manifestations" at 
the time of the examination.  The only disfiguration was the 
hyperpigmentation as noted.

Criteria and analysis.   Disability evaluations are 
determined by the application of a schedule of ratings 
based on average impairment of earning capacity.  Generally, 
the degrees of disability specified is considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2001).  However, the Board will consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001). 

VA has evaluated the veteran's skin disorder, described as 
idiopathic bullous eruption, as 10 percent disabling under 
Diagnostic Code 7899-7816.  Diagnostic codes for rating 
disorders of the skin 7807 through 7819 are rated under Code 
7806 for rating eczema.  Under Diagnostic Codes 7806, a 
noncompensable rating is warranted where a skin disorder is 
productive of slight, if any, exfoliation, exudation, or 
itching, if on a nonexposed surface or small area.  A 10 
percent rating is warranted if there is exfoliation, 
exudation, or itching, if involving an exposed surface or an 
extensive area.  A 30 percent rating is warranted if there is 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating is warranted if there is 
ulceration, or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or where the disorder is 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 
7806.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole-recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  All pertinent evidence 
for the appeal period will be considered.

The file contains extensive treatment records for the 
veteran's other disorders.  There are limited treatment 
records for his skin disorder  Review of the record reflects 
that the veteran has received treatment for his skin 
disability and that he has used topical treatment to control 
its symptoms.  Although there is evidence that he has 
experienced increased pigmentation and discoloration of the 
skin involving the extremities and trunk, there is no 
indication from the evidence of record that he experiences 
exfoliation, constant exudation and itching, crusting, and 
systemic or nervous manifestations.  In the most recent VA 
examinations in June 1999, the veteran complained of "skin 
irritation and dryness" mostly occurring with sun exposure.  
The examiner noted increased pigmentation and blotchy 
pigmentation involving mostly the upper extremities and 
trunk.  The changes were mostly subtle and were by no means 
dramatic, and was not considered disabling.

The examiner also noted that there was no evidence of 
exfoliation, crusting, drainage or itching of the skin.  He 
did not note any "nervous manifestations" at the time of 
the examination.  The only disfiguration was the 
hyperpigmentation as noted.

The medical evidence of record does not indicate the presence 
of ulceration, exfoliation, or crusting.  The Board also 
notes that there have been no reports of scarring related to 
the veteran's dermatitis.  Although the veteran contends that 
his skin disability warrants a higher evaluation than that 
currently assigned, the evidence as discussed above does not 
support that contention.  Accordingly, the Board finds that 
the evidence of record establishes that the veteran's skin 
disability does not warrant a schedular rating in excess of 
10 percent.

Even if the veteran's skin disability were to be considered 
under alternate diagnostic codes, in the absence of medical 
evidence of scaring on the veteran's head, face, or neck 
productive of marked and unsightly deformity of his eyelids, 
lips, or auricles; any burn scars; or superficial, tender, or 
painful scars on objective demonstration there is no basis 
for assigning a compensable evaluation under Diagnostic Codes 
7800 through 7805.  See 38 C.F.R. § 4.118.

The Board has considered application of the benefit-of-the-
doubt doctrine with respect to this matter, but finds that 
there is no approximate balance of positive and negative 
evidence such as to warrant its application.  38 U.S.C.A. § 
5107(b) (West Supp. 2001).  The medical evidence of record 
preponderates against the veteran's claim.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for the disability.  In addition, the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the industrial impairment from 
the disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has concluded that 
referral of the case for extra-schedular consideration is not 
warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for a skin disorder described as idiopathic bullous eruption 
is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

